Citation Nr: 0123249	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include basal cell carcinoma.

2.  Entitlement to service connection for the residuals of a 
perforated ear drum.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

In May 1999 the Board rendered a decision on the veteran's 
claim.  In February 2001 the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated the Board's decision and remanded the case 
for consideration of the applicability of the Veterans Claims 
Assistance Act of 2000.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Regulations implementing the VCAA 
were recently enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.3269(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Throughout the course of this appeal, the veteran has 
maintained a claim for the residuals of a perforated ear 
drum.  More specifically, the veteran claims that his ear 
drum was ruptured as a result of concussion and acoustic 
trauma from a shell which exploded nearby during combat 
service in the Pacific theater of operations during World War 
II.  The veteran has never specified which ear was allegedly 
injured.  This information is necessary to properly 
adjudicate the veteran's claim.  

The veteran has not been accorded VA examinations.  Under the 
VCAA examinations are necessary to obtain medical opinions as 
to nexus of the claimed disorder to military service.  38 
U.S.C.A. § 5103(A) (d) (West Supp. 2001).  

The veteran's claims also appear to be based on his service 
in combat.  Because of these assertions, the RO also needs to 
consider the applicability of 38 U.S.C.A. § 1154 (b) to the 
veteran's claim. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 1991 & Supp. 
2001) and the applicable implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
specify the ear for he is claiming 
entitlement to service connection for the 
residuals of a perforated ear drum.  Also 
the veteran is requested to provide a 
detailed occupational history dating from 
his separation from service in 1945 until 
the present.  

3.  The veteran should be accorded the 
appropriate VA ear examination.  The 
report of examination should include a 
detailed account of all manifestations of 
residuals of a perforated ear drum found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  If any 
residuals of a perforated ear drum are 
found to be present, the examiner is 
requested, if possible, to offer an 
opinion at to the etiology of the 
disorder.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded the 
appropriate VA skin examination.  The 
report of examination should include a 
detailed account of all manifestations of 
skin disorders, including skin cancer, 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested, if possible, to 
offer an opinion at to the etiology of the 
veteran's skin disorders; including what 
is the likelihood that the veteran's skin 
cancer developed during service from 
September 1943 to December 1945, and are 
the skin cancers experienced since 
approximately 1977 consistent with what 
would be expected of a person of the 
veteran's age?  It would be helpful to the 
Board if the examiner's opinions were 
expressed in terms of likely, as likely as 
not, or unlikely.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The RO is 
reminded to consider the applicability of 
38 U.S.C.A. § 1154(b) to the veteran's 
claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


